Citation Nr: 1339466	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and A.L.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2)  (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDING OF FACT

The Veteran's left knee disorder, diagnosed as degenerative joint disease of the left knee, is related to active duty service.


CONCLUSION OF LAW

The Veteran's left knee disorder, diagnosed as degenerative joint disease of the left knee, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for a left knee disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for a left knee disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran contends that he currently has a left knee disorder, diagnosed as left knee degenerative joint disease, which is related to his period of military service.  Specifically, he claims that he dislocated his left knee during service while playing football, which resulted in his left knee being placed in a cast.  He further contends that he has continued to experience problems with his left knee since military service.

The Veteran's service treatment records reveal that the Veteran sought treatment in October 1954 for an injury to the left knee that was sustained when the Veteran was tacked by another Airman during football practice.  An ace bandage was applied to the left knee and the Veteran was hospitalized for 6 days.  Upon discharge, the diagnosis was left knee sprain.  The Veteran continued to have occasional complaints referable to the left knee for the duration of his active service.  While the Veteran's lower extremities were evaluated as normal during the July 1955 separation examination, the examiner noted that the Veteran had dislocated his left knee in 1954, had the knee casted, and had complaints of pain at that time.   

VA treatment records dated in February 2010 show that the Veteran reported that he injured his left knee during service and it had been placed in a cast.  He was diagnosed with degenerative joint disease of the knees.

Private treatment records dated in December 2009 and January 2010 show that the Veteran had fluid removed from his left knee and received a cortisone injection.  

In support of his claim, the Veteran submitted written statements dated in February 2010 from a friend and his wife, who stated that they had known the Veteran for 30 and 35 years, respectively.  These individuals indicated that during the years they had known the Veteran, they had witnessed, and been aware of, the pain and other difficulties he has experienced with his left knee.  Further, his friend noted that the Veteran had reported that he had sustained a knee injury during service.    

During a May 2010 VA examination, the Veteran reported that he injured his left knee playing football while on active duty, and was told he had sustained a knee sprain.  After performing a physical examination and reviewing X-rays of the left knee, the examining nurse practitioner rendered a diagnosis of degenerative joint disease of the left knee. 

In a June 2010 addendum to the May 2010 examination report, the May 2010 VA examiner observed that the Veteran was noted to have a sprain of his left knee while on active duty.  The examiner related that the Veteran was hospitalized in October 1954, where he was treated conservatively with bed rest and an Ace wrap to his left knee.  His X-rays at that time were reported as negative for any acute injury or fracture.  The Veteran was seen two times further, according to the record, with complaints regarding the left knee, and both times was treated with heat.  The examiner opined that a knee sprain does not cause degenerative joint disease.  Therefore, based on review of the available service treatment records and the prior examination of the Veteran, it was the examiner's opinion that it is less likely as not that the Veteran's current degenerative joint disease of his left knee was caused by or a result of his in-service left knee strain.  

In a December 2010 letter, a private physician, Dr. J.G., indicated that in reviewing the records at the medical practice, it appeared that the Veteran's left knee became a significant issue in 2001, after a 100 pound dog struck the left knee.  It was clearly an acute injury to the left knee with swelling, etc., after that.  After the 2001 injury, they started treating arthritis of the left knee.  X-rays from 2004 and 2005 revealed severe arthritis in the left knee.  Dr. J.G. stated that it is very difficult to say that an injury in 1954 caused the arthritis in the left knee when their records indicate that there was a lot more trouble with the right knee prior to the 2001 injury to the left knee.  Therefore, the left knee is not service-connected.

In an October 2012 letter, another private physician, Dr. F.K., stated that the Veteran had been examined that day for bilateral knee pain.  X-rays confirmed a diagnosis of severe degenerative arthritis of the left knee.  The physician said that clinical records from October 1954 documented at the Veteran's military medical facility were reviewed.  The records provide evidence of a left knee dislocation that occurred in October 1954 during authorized football practice while on duty.  The Veteran was treated for the injury conservatively and released after 6 days in the hospital.  In the physician's opinion, that left knee injury could have contributed to the Veteran's severe degenerative arthritis. 

During an October 2012 video conference hearing before the Board, the Veteran testified that his left knee was dislocated during service when he injured it playing football.  He said that he was incapacitated by the injury and he went to the hospital and was put in a cast for 30 days.  He was subsequently put on light duty for the duration of his service, and was transferred to an assignment requiring very limited mobility.  He also testified that he continued to experience left knee pain and swelling during service, and has had always had such problems.  He treated his left knee with Ace bandages and over-the-counter medication.  He said that he did not go to the doctor for treatment until years later because he was too busy trying to survive.  The Veteran's spouse also testified that when she met the Veteran, one of the first things he told her was that he had a "war wound," a bad left knee due to an in-service injury.  She also said that the Veteran's left knee has continued to bother him as long as she has known him.  She testified that the Veteran started receiving treatment from Dr. J.G. in 1985, although the treatment records had since been destroyed.  The Veteran has been seeing Dr. F.K. for several years.  She explained that Dr. J.G. was mistaken when he stated that the Veteran's left knee had been struck by a dog in 2001, because it was, in fact, the Veteran's right knee that had been struck.  The Veteran's spouse noted that it had been her left knee that was struck by the dog, and Dr. J.G. had been treating them both at the same time.  The Veteran and his spouse had the impression that Dr. J.G. had dictated his letter based on his memory since the Veteran's records had been destroyed.  The Veteran denied ever having another injury to the left knee since the in-service football injury.    

After a thorough review of the evidence of record, the Board concludes that service connection for a left knee disorder, diagnosed as degenerative joint disease of the left knee, is warranted.  There is evidence of a current diagnosis of degenerative joint disease of the left knee.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, the Veteran's service treatment records from his period of active duty service reflect that the Veteran sustained a left knee injury while playing football and was treated for such.  Thus, there is evidence of in-service incurrence of a left knee injury.

The Board also finds the October 2012 opinion from Dr. F.K. to be most probative on the issue of whether the Veteran's current degenerative joint disease of the left knee is related to his military service.  In making this determination, the Board points out that Dr. F.K.'s opinion was based on review of the Veteran's service treatment records and examination of the Veteran.  Additionally, based on the credible testimony of the Veteran and his spouse, it appears that Dr. J.G.'s letter was rendered based on an incorrect history.  Further, the VA examiner failed to address the Veteran's reports of having experienced ongoing left knee symptoms since the in-service football injury.

The Board also finds the lay statements and testimony with respect to the history of the Veteran's left knee disorder are competent evidence to establish continuity of symptomatology since service discharge.  Specifically, the Veteran contends that he has had left knee pain since service, and he has provided competent and consistent statements indicating that he has had left knee symptoms since the in-service football incident.  Likewise, the statements of his spouse and his friend have been competent and consistent, and establish that they witnessed that the Veteran has experienced left knee symptoms for several decades.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting that the appellant is competent to testify regarding symptoms capable of lay observation); see also Smith v. Derwinski, 1 Vet. App. 235 (1990) (finding that determination of credibility is a function of the Board).  Moreover, the Board finds no reason to doubt the credibility of the Veteran, his spouse, or his friend.  Thus, the Board accepts the lay statements as competent and credible evidence that the Veteran has had left knee symptoms consistently since service discharge, and there is no evidence in the record to contradict these assertions.  See Buchanan, 451 F.3d at 1337.

Accordingly, resolving all doubt in favor of the Veteran, as there is evidence of in-service incurrence of a left knee injury, current diagnosis of a left knee disorder, and a nexus between the in-service injury and the current disorder, service connection for a left knee disorder, diagnosed as degenerative joint disease of the left knee, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder, diagnosed as degenerative joint disease of the left knee, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


